Citation Nr: 1208705	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-37 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hand disability, to include carpal tunnel syndrome.

2.  Entitlement to service connection for bilateral elbow disability.

3.  Entitlement to service connection for bilateral shoulder disability.

4.  Entitlement to service connection for bilateral knee disability.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for a low back disability. 

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a right ankle disability, to include as secondary to a left ankle disability.

9.  Entitlement to service connection for bilateral hip disability.

10.  Entitlement to service connection for hypertension, to include as due to exposure to asbestos and other chemicals.

11.  Entitlement to service connection for a respiratory disability, to as due to exposure to asbestos and other chemicals.

12.  Entitlement to service connection for a pulmonary disability, to include sleep apnea, to include as due to exposure to asbestos and other chemicals.
 
13.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board observes that the Veteran also perfected an appeal with the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left shoulder disability.  The record shows that the RO granted such claim in a June 2009 rating decision.  Such action by the RO is considered a full grant of the benefit sought.  Therefore, the Board no longer has jurisdiction over the issue and it is not available for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's November 2008 VA Form 9 (Substantive Appeal) shows that he checked the box pertaining to desiring a BVA hearing at a local VA office before a member or members of the BVA. The record reflects that he provided testimony before a Decision Review Officer at the Salt Lake City RO in December 2008.  However, there is no evidence that he was ever scheduled for a Board hearing.  There is also no evidence that he has withdrawn his request for such a hearing.  Thus, because a hearing has not been conducted and the request for a BVA hearing has not been withdrawn, the appeal is remanded to ensure compliance with due process requirements.  

Accordingly, the case is REMANDED for the following action:

Offer the appellant a Travel Board hearing or a videoconference hearing at the RO before a Veterans Law Judge of the Board of Veterans' Appeals.  Thereafter, the Veteran should be scheduled, at the RO, for the type of personal hearing that he has so indicated.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


